              IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

               Plaintiff,

     v.                             Crim. Action No.: 2:19-CR-26
                                         (Judge Kleeh)

ROBIN LEE SHORT,

               Defendant.

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 47],
      ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     On January 13, 2020, the Defendant, Robin Lee Short (“Short”),

appeared before United States Magistrate Judge Michael J. Aloi and

moved for permission to enter a plea of GUILTY to Count One of the

Indictment. Short stated that she understood that the magistrate

judge is not a United States District Judge, and Short consented

to pleading before the magistrate judge.      This Court referred

Short’s plea of guilty to the magistrate judge for the purpose of

administering the allocution, pursuant to Federal Rule of Criminal

Procedure 11, making a finding as to whether the plea was knowingly

and voluntarily entered, and recommending to this Court whether

the plea should be accepted.

     Based upon Short’s statements during the plea hearing and the

Government’s proffer establishing that an independent factual

basis for the plea existed, the magistrate judge found that Short
USA v. SHORT                                               2:19-cr-26
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 47],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

was competent to enter a plea, that the plea was freely and

voluntarily given, that she was aware of the nature of the charges

against her and the consequences of her plea, and that a factual

basis existed for the tendered plea.    The magistrate judge issued

a Report and Recommendation Concerning Plea of Guilty in Felony

Case (“R&R”) [Dkt. No. 47] finding a factual basis for the plea

and recommending that this Court accept Short’s plea of guilty to

Count One of the Indictment.

     The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R.     He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R.      Neither Short nor the

Government filed objections to the R&R.

     Accordingly, this Court ADOPTS the magistrate judge’s R&R

[Dkt. No. 47], provisionally ACCEPTS Short’s guilty plea, and

ADJUDGES her GUILTY of the crime charged in Count One of the

Indictment.

     Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until



                                  2
USA v. SHORT                                                      2:19-cr-26
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 47],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

it has received and reviewed the presentence investigation report

prepared in this matter.

     Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

following:

     1.     The Probation Officer shall undertake a presentence

investigation of Short, and prepare a presentence investigation

report for the Court;

     2.     The    Government   and   Short   shall   each    provide   their

narrative descriptions of the offense to the Probation Officer by

February 10, 2020;

     3.     The presentence investigation report shall be disclosed

to Short, her counsel, and the Government on or before April 10,

2020;   however,    the   Probation   Officer   shall   not    disclose   any

sentencing recommendations made pursuant to Fed. R. Crim. P.

32(e)(3);

     4.     Counsel may file written objections to the presentence

investigation report on or before April 24, 2020;

     5.     The Office of Probation shall submit the presentence

investigation report with addendum to the Court on or before May

8, 2020; and



                                      3
USA v. SHORT                                                    2:19-cr-26
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 47],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     6.   Counsel may file any written sentencing memorandum or

statements     and   motions   for     departure   from   the   Sentencing

Guidelines, including the factual basis for the same, on or before

May 8, 2020.

     The magistrate judge remanded the Defendant to the custody of

the United States Marshal Service to be returned to the custody of

the State of West Virginia.

     The Court will conduct the Sentencing hearing for Short on

Thursday, May 28, 2020, at 10:00 A.M., at the Elkins, West Virginia

point of holding court.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: January 30, 2020


                                     /s/ Thomas S. Kleeh
                                     THOMAS S. KLEEH
                                     UNITED STATES DISTRICT JUDGE




                                       4
